DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a glazing that is electrically heatable and that is receivable in a frame such that, at times when said glazing is received in said frame, said glazing cooperates with said frame to define an antenna, said glazing comprising: a transparency sheet having a major surface that is defined within a perimeter edge; an electrically conductive coating that is located on the major surface of said transparency sheet; a first bus bar, said first bus bar having electrical conductivity that is greater than the electrical conductivity of said electrically conductive coating, said first bus bar contacting said electrically conductive coating adjacent a first portion of the perimeter edge of said transparency sheet; a second bus bar, said second bus bar having electrical conductivity that is greater than the electrical conductivity of said electrically conductive coating, said second bus bar contacting said electrically conductive coating adjacent a second portion of the perimeter edge of said transparency sheet, with said second portion of the perimeter edge of said transparency sheet being located oppositely on said transparency sheet from said first portion of the perimeter edge of said transparency sheet; a first electrically-conductive member that is electrically isolated from direct current in said second bus bar and from direct current in said electrically conductive coating, said first electrically-conductive member having a first portion that is located between said first bus bar and said second portion of the perimeter edge of said transparency sheet, said first electrically conductive member also having a second portion that is located adjacent said second portion of the perimeter edge of said transparency sheet; a second electrically-conductive member that is electrically isolated from direct current in said second bus bar and from direct current in said electrically conductive coating, said second electrically-conductive member having a first portion that is located between said first bus bar and said second portion of the perimeter edge of said transparency sheet, said second electrically conductive member also having a second portion that is located adjacent said second portion of the perimeter edge of said transparency sheet; a slot in said electrically-conductive coating, said slot having oppositely disposed sides with one side of said slot defined by one of said first and second electrically- conductive members, said slot having a second side that is oppositely disposed from said one side of said slot, said second side of said slot being defined by a portion of an edge of said electrically- conductive coating, said slot having a length and width such that said slot cooperates with said one of said first and second electrically-conductive members, with said frame, and with said electrically-conductive coating to define a slot antenna; and an antenna feed connector that is electrically connected to said first and second bus bars, said antenna feed connector extending outside said second portion of the perimeter edge of said transparency sheet, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-26 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844